DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Rothe on January 27, 2022.
The application has been amended as follows: 

Claim 1, line 5 “…and with a first thread, which…” should be “…the first body further comprising a first thread which…”.

Claim 1, line 10 “…and with a second thread, which…” should be “…the second body further comprising a second thread that…”.

Claim 5, line 2 “…formed in the form of an inner thread…” should be “…formed as an inner thread…”.

Claim 9, line 1 “…claim 1…” should be “…claim 8…”.

Claim 9, lines 5-6 “…formed in the form of an inner thread…” should be “…formed as an inner thread of the second collar section…”.


Allowable Subject Matter
Claims 1-9 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed medical fluid connector. 
The closest prior art is Bonnal et al. (Bonnal), US 2012/0192968 A1.
Regarding claim 1, Bonnal fails to teach among all the limitations or render obvious a medical fluid connector as claimed, which includes a closure cap with a thread that in a delivery state, is detachably screwed to the third thread of the second body, wherein the fluid connector assumes the open position, and wherein the outlet is closed off in an air-permeable and liquid-tight manner by means of the closure cap, in combination with the total structure and function of the medical fluid connector as claimed.  
The closest embodiment of Bonnal is shown in Fig. 26.  However, an attempt to modify this embodiment with a priming cap would be unnecessarily redundant and would also close off the existing vent opening 678, as shown in Fig. 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783